UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6201



CHARLES FRANKLIN HARGETT, JR.,

                                            Plaintiff - Appellant,

          versus


FORSYTH COUNTY SHERIFF’S OFFICE; J. W. BOLES,

                                           Defendants - Appellees.



Appeal from the United States District      Court for the Middle
District of North Carolina, at Durham.       James A. Beaty, Jr.,
District Judge. (CA-03-440-1)


Submitted:   June 23, 2005                 Decided:   June 29, 2005


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Franklin Hargett, Jr., Appellant Pro Se. Allan R. Gitter,
Bradley Owen Wood, WOMBLE, CARLYLE, SANDRIDGE & RICE, P.L.L.C.,
Winston-Salem, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Charles Franklin Hargett, Jr., appeals the magistrate

judge’s recommendation that his 42 U.S.C. § 1983 (2000) action be

dismissed with prejudice.    This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2000), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949). The magistrate judge’s recommendation is neither a

final order nor an appealable interlocutory or collateral order.

Where a dispositive matter is referred to the magistrate judge

under 28 U.S.C.A. § 636(b) (West Supp. 2004), parties must have the

opportunity to object, and the district court is required to

conduct de novo review of the portions of the recommendation to

which objections are made.   United States v. Bryson, 981 F.2d 720,

723 (4th Cir. 1992).   Accordingly, we dismiss the appeal for lack

of jurisdiction.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                         DISMISSED




                               - 2 -